
	
		I
		111th CONGRESS
		1st Session
		H. R. 1911
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to require funding to help award recipients defray the costs of data
		  collection requirements initiated pursuant to such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Accountability in
			 State and Local Contracting Act.
		2.Requirement for
			 set-aside for State and local recipients of award funding to defray costs of
			 data collectionSection 1552
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking may, and all that follows through
			 reasonably and inserting shall.
		3.Requirement for
			 set-aside for agency-wide oversightSubtitle D of title XV of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 adding at the end the following new section:
			
				1555.Set-aside for
				agency-wide oversightFederal
				agencies receiving funds under this Act may set aside an amount up to 0.5
				percent of covered funds directed to that agency for the purposes of conducting
				comprehensive, agency-wide oversight and administration of projects under this
				Act.
				.
		
